DETAILED ACTION
Amendment submitted June 21, 2022 has been considered by examiner. Claims 1-20 are pending. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samir Bhavsar (41,617) on July 1, 2022.


The application has been amended as follows: 
1. 	(Currently amended) A file transfer system, comprising: a data source configured to transmit a file; 
	a destination device; and 
a transfer server in signal communication with the data source and the destination device, wherein the transfer server comprises: 
a memory operable to store metadata linked with different file types, wherein the metadata identifies types of information in the file; and 
a transfer engine implemented by a processor operably coupled to the memory, configured to: 
receive the file; 
determine a file size of the file; 
determine an available disk space for the destination device; 
compare the available disk space for the destination device to the file size of the file; 
determine that the available disk space for the destination device is less than the file size of the file; 
determine that the available disk space is greater than a minimum threshold value in response to determining that the available disk space for the destination device is less than the file size of the file; 
determine a file type for the file based on content within the file in response to determining that the available disk space is greater than the minimum threshold value;
identify metadata linked with the determined file type, wherein the metadata identifies keywords and type of information in the file; 
extract a first portion of data from the file corresponding with the keywords and the type of information of the identified metadata; 
send the first portion of data to the destination device;
wherein the transfer server is further configured to: 
determine a predetermined time period has elapsed after sending the first portion of data to the destination device, wherein an amount of available disk space in the destination device is determined for the predetermined time period in response to determining that the available disk space for the destination device is less than the file size of the file; 
extract a second portion of data from the file corresponding with the identified metadata based on the amount of available disk space of the destination device; and 
send the second portion of data to the destination device.
5.	(Cancelled) 
9. 	(Currently Amended) A file transfer method, comprising:
	receiving, by a transfer server, a file;
	determining, by the transfer server, a file size of the file;
	identifying, by the transfer server, a destination device for the file;
	determining, by the transfer server, an available disk space for the destination device;
	comparing, by the transfer server, the available disk space for the destination device to the file size of the file;
	determining, by the transfer server, that the available disk space for the destination device is less than the file size of the file;
	determining that the available disk space is greater than a minimum threshold value in response to determining that the available disk space for the destination device is less than the file size of the file;
	determining, by the transfer server, a file type for the file based on content within the file in response to determining that the available disk space is greater than the minimum threshold value; 
	identifying, by the transfer server, metadata linked with the determined file type, wherein the metadata identifies keywords and type of information in the file; 
extracting, by the transfer server, a first portion of data from the file corresponding with the keywords and the type of information of the identified metadata; 
sending, by the transfer server, the first portion of data to the destination device;
determining, by the transfer server, a predetermined time period has elapsed after sending the first portion of data to the destination device, 
wherein an amount of available disk space in the destination device is determined for the predetermined time period in response to determining that the available disk space for the destination device is less than the file size of the file; 
extracting, by the transfer server, a second portion of data from the file corresponding with the identified metadata based on the amount of available disk space of the destination device; and 
sending, by the transfer server, the second portion of data to the destination device.
13.	(Cancelled) 
17. 	(Currently Amended) A file transfer device, comprising: 
a network interface configured to receive a file; 
a memory operable to store metadata linked with different file types, wherein the metadata identifies types of information in the file; and 
a transfer engine implemented by a processor operably coupled to the network interface and the memory, configured to: 
receive the file; 
determine a file size of the file; 
identify a destination device for the file; 
determine an available disk space for the destination device; 
compare the available disk space for the destination device to the file size of the file; 
determine that the available disk space for the destination device is less than the file size of the file; 
determine that the available disk space is greater than a minimum threshold value in response to determining that the available disk space for the destination device is less than the file size of the file; 
determine a file type for the file based on content within the file in response to determining that the available disk space is greater than the minimum threshold value; 
identify metadata linked with the determined file type, wherein the metadata identifies keywords and type of information in the file; 
extract a first portion of data from the file corresponding with keywords and the type of information of the identified metadata; and 
send the first portion of data to the destination device;
wherein the transfer engine is further configured to: 
determine a predetermined time period has elapsed after sending the first portion of data to the destination device, wherein an amount of available disk space in the destination device is determined for the predetermined time period in response to determining that the available disk space for the destination device is less than the file size of the file; 
extract a second portion of data from the file corresponding with the identified metadata based on the amount of available disk space of the destination device; and 
send the second portion of data to the destination device.


ALLOWANCE
Claims 1-4, 6-12 and 14-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 9 and 17:
“determining that the available disk space is greater than a minimum threshold value in response to determining that the available disk space for the destination device is less than the file size of the file; determining, by the transfer server, a file type for the file based on content within the file in response to determining that the available disk space is greater than the minimum threshold value; 	identifying, by the transfer server, metadata linked with the determined file type, wherein the metadata identifies keywords and type of information in the file; extracting, by the transfer server, a first portion of data from the file corresponding with the keywords and the type of information of the identified metadata; and sending, by the transfer server, the first portion of data to the destination device; determining, by the transfer server, a predetermined time period has elapsed after sending the first portion of data to the destination device, wherein an amount of available disk space in the destination device is determined for the predetermined time period in response to determining that the available disk space for the destination device is less than the file size of the file; extracting, by the transfer server, a second portion of data from the file corresponding with the identified metadata based on the amount of available disk space of the destination device; and sending, by the transfer server, the second portion of data to the destination device.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163